          Case 20-40001-JMM            Doc 49       Filed 04/21/21 Entered 04/21/21 08:57:58                   Desc
                                                       Page 1 of 12




                                        UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF IDAHO




    In re: LARSON, NICHOLAS RYAN                               §    Case No. 20-40001-JMM
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 01/01/2020. The
    undersigned trustee was appointed on 01/01/2020.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $            5,369.00
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                      0.00
                            Bank service fees                                            5.00
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $            5,364.00
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
         Case 20-40001-JMM               Doc 49       Filed 04/21/21 Entered 04/21/21 08:57:58                       Desc
                                                         Page 2 of 12



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 11/03/2020 and the deadline for filing
    governmental claims was 06/29/2020. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $1,286.90. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $1,286.90, for a
    total compensation of $1,286.902. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $39.99 for total expenses of
    $39.992.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 04/19/2021                                     By: /s/ Gary L. Rainsdon
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
                    Case 20-40001-JMM                           Doc 49       Filed 04/21/21 Entered 04/21/21 08:57:58                                Desc
                                                                                Page 3 of 12
                                                                    Form 1
                                                                                                                                                        Exhibit A
                                                Individual Estate Property Record and Report                                                            Page: 1

                                                                 Asset Cases
Case No.:    20-40001-JMM                                                                      Trustee Name:      (320120) Gary L. Rainsdon
Case Name:         LARSON, NICHOLAS RYAN                                                       Date Filed (f) or Converted (c): 01/01/2020 (f)
                                                                                               § 341(a) Meeting Date:       02/10/2020
For Period Ending:          04/19/2021                                                         Claims Bar Date:      11/03/2020

                                        1                              2                      3                      4                    5                  6

                            Asset Description                       Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                 (Scheduled And Unscheduled (u) Property)         Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                     Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                    Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                               and Other Costs)

    1       2018 Jeep Cherokee 4WD                                   21,000.00                         0.00                                   0.00                        FA

    2       Household Goods                                            1,480.00                        0.00                                   0.00                        FA

    3       Stereo $20, DVD Player $25, 50 DVD's                           675.00                      0.00                                   0.00                        FA
            $50, Gaming Console $200, 6 Video
            Games $50, Digital Camera $100,
            Computer $200, Printer/Copier/Scanner
            $30

    4       Winchester 1300 shot gun                                       400.00                      0.00                                   0.00                        FA

    5       Beretta 9mm $200                                               200.00                      0.00                                   0.00                        FA

    6       Mens Clothing $300, Childrens Clothing                         600.00                      0.00                                   0.00                        FA
            $300.

    7       MISC. Costume Jewelry $150                                     150.00                      0.00                                   0.00                        FA

    8       Deposits of money: US Bank (1)                                   0.00                      0.00                                   0.00                        FA
            Checking

    9       Deposits of money: Pioneer (1) Checking                          0.00                      0.00                                   0.00                        FA
            (1) Minors savings account

   10       Stephanie Vanleishout owes                                       0.00                      0.00                                   0.00                        FA
            approximately for $75.00 per month for
            the last two years

   11       Transamerica Life Insurance Policy Term                          0.00                      0.00                                   0.00                        FA
            Policy: Debtors Daughter

   12       2019 Tax Refunds (u)                                      Unknown                     5,019.00                                    0.00                        FA
            Estate gets all - total $5,019.00
            ($4030 Fed / $989 State)
            See Adversary Asset #13

   13       Adversary #21-08003 (u)                                   Unknown                     5,369.00                                5,369.00                        FA
            Adversary for Tax Refunds ($5,019) and Filing Fee
            ($350)


   13       Assets Totals (Excluding unknown values)                $24,505.00                 $10,388.00                                $5,369.00                  $0.00




UST Form 101-7-TFR (5/1/2011)
                Case 20-40001-JMM               Doc 49       Filed 04/21/21 Entered 04/21/21 08:57:58                          Desc
                                                                Page 4 of 12
                                                      Form 1
                                                                                                                                 Exhibit A
                                  Individual Estate Property Record and Report                                                   Page: 2

                                                   Asset Cases
Case No.:   20-40001-JMM                                                     Trustee Name:      (320120) Gary L. Rainsdon
Case Name:      LARSON, NICHOLAS RYAN                                        Date Filed (f) or Converted (c): 01/01/2020 (f)
                                                                             § 341(a) Meeting Date:    02/10/2020
For Period Ending:   04/19/2021                                              Claims Bar Date:     11/03/2020


 Major Activities Affecting Case Closing:

                           04/16/2021 order dismissing adversary filed.
                           04/16/2021 sent Order Dismissing Complaint to revoke Discharge to the judge. cb
                           04/16/2021 rcvd okay from atty caval on motion to dismiss adversary, filed it with court. jh
                           4/13/2021 glr prepared motion to dismiss, sent to atty caval for review. jh
                           03/18/2021 rcvd email from Atty, she is working on Motion to Dismiss adv. and motion to disgorge atty
                           youngblood's fees. jh
                           03/18/2021 Atty filed Answer to Complaint for Adv. jh
                           03/17/2021 rcvd email from Atty Caval, she is working on answer to summons and motion to dismiss
                           adversary, will be filing them in a few days. jh
                           03/17/2021 sent email to Atty, to see if they are going to file answer to summons. jh
                           03/12/2021 Lori went to Caval Law to pick up check, Received ck 3124 $350 from FS Larson cb
                           3/11/2021 rcvd email from Atty Caval, asked if Lori will come pick up the other check for the remaining $350,
                           responded yes. jh
                           03/10/2021 rcvd ck # 3123 for $5,019 from Atty Caval. jh
                           03/10/2021 Lori went to Caval Law Office to pick up check for $5,019 for 2019 tax refunds. jh
                           03/10/2021 rcvd email from Atty Caval, she will talk to Debtor about $350 filing fee he needs to pay to
                           Trustee. jh
                           03/10/2021 rcvd email from Atty Caval, she has the check for $5,019, called her and left message that debtor
                           also needs to pay the $350 filing fee as listed in the adversary complaint. jh
                           03/08/2021 rcvd call from Tyler McGee, will not be representing debtor and rcvd call from Alex Caval, asked
                           for update on case she might be taking his case, tt glr. jh
                           3/7/2021 rcvd email from Debtor, he has check ready and will be sending it. jh
                           3/2/2021 rcvd email from Debtor, he is working on sending the money to pay estate, Atty Youngblood finally
                           returned his call/message, glr forwarded email to Jason @ UST. jh
                           03/01/2021 rcvd email from Debtor, he is sending check to pay estate and has meeting set up with Tyler
                           McGee to see if he can get new atty in case. jh
                           02/23/2021 rcvd email from Debtor, with screen shots of messages with Atty Youngblood discussing funds to
                           trustee issue, debtor also sent copy to Jason @ UST, said he was looking for new atty, glr responded with
                           address to send check. jh
                           02/22/2021 glr called UST Jason Naess and followed up with email, explaining call from Debtor, regarding
                           behavior of atty youngblood. jh
                           02/22/2021 rcvd call from Debtor, he got the revoke adv., he said atty youngblood won't contact him, told him
                           to spend his 2019 tax return, that he filed on debt of ex-wife and atty youngblood told him that his
                           money/debts wouldn't be affected, atty never told Debtor to turnover money to Trustee, let him know we've
                           made several attempts starting summber 2020 to collect funds from Debtor through Atty and staff, GLR tt
                           Debtor, sent list of atty's in area Debtor wants to find new atty for case, asked for permission to contact UST
                           about atty youngblood issue, asked for debtor to turnover $5,019 for 2019 tax refunds due to estate. jh
                           02/08/2021 re-mailed summons executed to Debtor to correct address, after review of mailing and summons,
                           the address of service for debtor was listed correctly on the certificate of service, when jordan printed the
                           envelope the wrong address was printed and it was not caught before mailing. jh
                           02/04/2021 called Wendell Post Office, they said address is not a deliverable address. Called Nicole at court,
                           said they have not had any return mail in bnc mailings for debtor, okay to file notice of non-delivery of
                           summons and re-issue summons. jh
                           2/3/2021 rcvd the summons sent to debtor, back from usps marked as "no mail receptacle, unable to
                           forward". jh
                           01/25/2021 prepared, filed and mailed summons executed to debtor and bk atty. jh
                           01/21/2021 prepared docs and filed adversary (complaint, summons, cover sheet, app to defer fees) Dkt # 1
                           & 2. jh
                           1/19/2021 glr sent email to Atty Youngblood, let him know we are preparing to file an adversary against
                           debtor for not complying on income tax turnover. jh
                           1/18/2021 glr responded to email from Atty youngblood on 1/9/2021, let him know we are working on
                           adversary complaint for non-compliance of Income Tax Turnover Order, we have contacted his office several
                           times asking for the tax refunds to be turned over and sent letters with no response. We will file adversary if
                           no compliance from debtor immediately. jh
                           11/20/2020 reviewed 6 claims. no obj. lr
                           10/02/2020 tt atty youngblood and sent email request for 2019 tax refunds. jh
UST Form 101-7-TFR (5/1/2011)
                Case 20-40001-JMM                 Doc 49     Filed 04/21/21 Entered 04/21/21 08:57:58                           Desc
                                                                Page 5 of 12
                                                       Form 1
                                                                                                                                   Exhibit A
                                   Individual Estate Property Record and Report                                                    Page: 3

                                                    Asset Cases
Case No.:   20-40001-JMM                                                      Trustee Name:      (320120) Gary L. Rainsdon
Case Name:      LARSON, NICHOLAS RYAN                                         Date Filed (f) or Converted (c): 01/01/2020 (f)
                                                                              § 341(a) Meeting Date:    02/10/2020
For Period Ending:    04/19/2021                                              Claims Bar Date:     11/03/2020


                           9/30/20 REMAINING ISSUES:
                              - Collect 2019 Refunds or File Adversary, Review claims, TFR, distribution, TDR

                           09/03/2020 tt mark @ Atty office, asked if Debtor needed to turnover tax refund, I told him yes, Mark said the
                           debtor had received the refund and spent it already, I asked when the refund was received and mark said he
                           thought in April or May. Mark said he would like the Debtor know that he owes the money to the estate and is
                           trying to get this case taken care of asap. I told Mark the total due to the estate is $5,019.00. jh
                           08/26/2020 rcvd update mailing address for debtor, resent tax demand letter to new address. jh
                           08/26/2020 sent follow up email to Atty for updated mailing address. jh
                           08/20/2020 sent email to atty, asked for updated mailing address for debtor. jh
                           8/10/2020 rcvd tax 10 day letter back as unable to forward. jh
                           08/05/2020 rcvd email from Mark @ Atty office, he will let the debtor know to send trustee a check for the full
                           amount requested. jh
                           08/05/2020 filed notice of assets. jh
                           08/05/2020 sent email to atty office, for turnover of $5,019, the full amount of the 2019 tax refunds. jh
                           7/31/2020 rcvd copy of 2019 tax returns. jh
                           7/31/2020 Sent 10 day letter for tax returns/refunds. lr
                           04/24/2020 Reviewed assets cb

 Initial Projected Date Of Final Report (TFR): 07/31/2020            Current Projected Date Of Final Report (TFR):    04/19/2021 (Actual)




UST Form 101-7-TFR (5/1/2011)
                     Case 20-40001-JMM                  Doc 49           Filed 04/21/21 Entered 04/21/21 08:57:58                                    Desc
                                                                            Page 6 of 12
                                                               Form 2                                                                                Exhibit B
                                                                                                                                                     Page: 1
                                               Cash Receipts And Disbursements Record
Case No.:              20-40001-JMM                                      Trustee Name:                    Gary L. Rainsdon (320120)
Case Name:             LARSON, NICHOLAS RYAN                             Bank Name:                       Metropolitan Commercial Bank
Taxpayer ID #:         **-***0766                                        Account #:                       ******3530 Checking
For Period Ending:     04/19/2021                                        Blanket Bond (per case limit):   $51,601,059.00
                                                                         Separate Bond (if applicable):   N/A

    1            2                    3                                         4                               5                       6                        7

  Trans.    Check or       Paid To / Received From          Description of Transaction       Uniform        Deposit               Disbursement         Account Balance
   Date      Ref. #                                                                         Tran. Code        $                         $

 03/12/21     {13}     FE Larson                        Funds from adversary for 2019 tax    1249-000               5,019.00                                         5,019.00
                                                        refunds
 03/12/21     {13}     FE Larson                        Adversary fees                       1249-000                350.00                                          5,369.00
 03/31/21              Metropolitan Commercial Bank     Bank and Technology Services         2600-000                                        5.00                    5,364.00
                                                        Fees

                                          COLUMN TOTALS                                                             5,369.00                  5.00                   $5,364.00
                                                 Less: Bank Transfers/CDs                                               0.00                  0.00
                                          Subtotal                                                                  5,369.00                  5.00
                                                 Less: Payments to Debtors                                                                    0.00

                                          NET Receipts / Disbursements                                          $5,369.00                    $5.00




{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                                     ! - transaction has not been cleared
                  Case 20-40001-JMM                    Doc 49   Filed 04/21/21 Entered 04/21/21 08:57:58                         Desc
                                                                   Page 7 of 12
                                                       Form 2                                                                    Exhibit B
                                                                                                                                 Page: 2
                                       Cash Receipts And Disbursements Record
Case No.:           20-40001-JMM                                Trustee Name:                   Gary L. Rainsdon (320120)
Case Name:          LARSON, NICHOLAS RYAN                       Bank Name:                      Metropolitan Commercial Bank
Taxpayer ID #:      **-***0766                                  Account #:                      ******3530 Checking
For Period Ending: 04/19/2021                                   Blanket Bond (per case limit): $51,601,059.00
                                                                Separate Bond (if applicable): N/A

                                       Net Receipts:               $5,369.00
                           Plus Gross Adjustments:                     $0.00
                         Less Payments to Debtor:                      $0.00
                 Less Other Noncompensable Items:                      $0.00

                                         Net Estate:               $5,369.00




                                                                                                   NET                      ACCOUNT
                                 TOTAL - ALL ACCOUNTS                        NET DEPOSITS     DISBURSEMENTS                 BALANCES
                                 ******3530 Checking                                $5,369.00            $5.00                   $5,364.00

                                                                                    $5,369.00                    $5.00            $5,364.00




UST Form 101-7-TFR (5/1/2011)
                                      Case 20-40001-JMM            Doc 49       Filed 04/21/21 Entered 04/21/21 08:57:58                  Desc
                                                                                   Page 8 of 12



Printed:    04/19/2021 8:51 AM                                                                                                                                       Page: 1
                                                                                        Exhibit C
                                                                                   Claims Register



                                                                 Case: 20-40001-JMM NICHOLAS R. LARSON

                                                                                                                                                 Claims Bar Date:   11/3/20 12:00


                      Claimant Name/ <Category>,                     Claim Type/ Date                                        Amount Filed/              Paid            Claim
      Claim #         Priority                                       Filed                   Acct#/ Memo/Journal                 Allowed              to Date          Balance

           FEE         Gary L. Rainsdon                              Admin Ch. 7                                                    $ 1,286.90             $0.00         $1,286.90
                       P.O. Box 506                                  03/18/21                                                       $ 1,286.90
                       Twin Falls, ID 83303

                       <2100-00 Trustee Compensation>, 200

           TE          Gary L. Rainsdon                              Admin Ch. 7                                                      $ 39.99              $0.00            $39.99
                       P.O. Box 506                                  04/19/21                                                         $ 39.99
                       Twin Falls, ID 83303

                       <2200-00 Trustee Expenses>, 200

                       US Bankruptcy Court                           Admin Ch. 7                                                     $ 350.00              $0.00           $350.00
                       801 E. Sherman                                01/21/21                                                        $ 350.00
                       Pocatello, ID 83201                                                   For Adversary Filing Fee - #21-08003

                       <2700-00 Clerk of the Court Fees>, 200

            1          Michael J Archibald                           Unsecured                                                  $ 26,148.70                $0.00        $26,148.70
                       M2 Law Group PC 1855 N Lakes Pl               08/14/20                                                   $ 26,148.70
                       Meridian, ID 83642                                                    Transworld Systems Inc x6499

                       <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

            2          Capital One Bank (USA), N.A.                  Unsecured                                                       $ 752.05              $0.00           $752.05
                       by American InfoSource as agent               08/17/20                                                        $ 752.05
                       PO Box 71083                                                          x5491
                       Charlotte, NC 28272-1083
                       <7100-00 Section 726(a)(2) General Unsecured Claims>, 610
                                     Case 20-40001-JMM             Doc 49        Filed 04/21/21 Entered 04/21/21 08:57:58                    Desc
                                                                                    Page 9 of 12



Printed:   04/19/2021 8:51 AM                                                                                                                                                  Page: 2
                                                                                          Exhibit C
                                                                                   Claims Register



                                                                 Case: 20-40001-JMM NICHOLAS R. LARSON

                                                                                                                                                     Claims Bar Date:         11/3/20 12:00


                     Claimant Name/ <Category>,                      Claim Type/ Date                                             Amount Filed/               Paid                Claim
      Claim #        Priority                                        Filed                     Acct#/ Memo/Journal                    Allowed               to Date              Balance

           3          Portfolio Recovery Associates, LLC              Unsecured                                                       $ 1,578.70                   $0.00           $1,578.70
                      POB 12914                                       10/22/20                                                        $ 1,578.70
                      Norfolk, VA 23541                                                        Dell Financial x6739

                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           4          Resurgent Receivables LLC                       Unsecured                                                       $ 1,297.90                   $0.00           $1,297.90
                      c/o Resurgent Capital Serivces                  10/27/20                                                        $ 1,297.90
                      PO Box 10587                                                             x6532 Paypal
                      Greenville, SC 29603-0587                                                1/6/2021 transfer of claim to Resurgent Receivables LLC
                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           5          Resurgent Receivables LLC                       Unsecured                                                         $ 820.30                   $0.00             $820.30
                      c/o Resurgent Capital Services                  10/27/20                                                          $ 820.30
                      PO Box 10587                                                             x9003 Amazon
                      Greenville, SC 29603-0587                                                1/6/2021 transfer of claim to Resurgent Receivables LLC
                      <7100-00 Section 726(a)(2) General Unsecured Claims>, 610

           6          Wollemi Acquisitions, LLC                       Secured                                                        $ 22,305.85                   $0.00                 $0.00
                      P.O. Box 4138                                   11/03/20                                                             $ 0.00
                      Houston, TX 77210                                                        11/25/2020 claim amended, added document. All secured
                                                                                               x9975 Santander Consumer USA Inc, an Illinois corporation dba Chrysler Capital
                      <4210-00 Personal Property & Intangibles - Consensual Liens>, 100        filed as secured by 2018 Jeep Cherokee
                                                                                               Trustee did not liquidate asset securing this claim. Claimant will not receive a distribution.



                                                                                                                                     Case Total:                      $0.00       $32,274.54
      Case 20-40001-JMM              Doc 49   Filed 04/21/21 Entered 04/21/21 08:57:58                       Desc
                                                Page 10 of 12


                                     TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                              Exhibit D


      Case No.: 20-40001-JMM
      Case Name: NICHOLAS R. LARSON
      Trustee Name: Gary L. Rainsdon

                                                    Balance on hand:       $                               5,364.00

           Claims of secured creditors will be paid as follows:

  Claim     Claimant                                        Claim        Allowed             Interim         Proposed
  No.                                                    Asserted        Amount          Payments to          Payment
                                                                         of Claim               Date

  6         Wollemi Acquisitions, LLC                    22,305.85               0.00              0.00              0.00

                                                 Total to be paid to secured creditors:        $                   0.00
                                                 Remaining balance:                            $               5,364.00

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                         Total             Interim         Proposed
                                                                       Requested           Payments           Payment
                                                                                             to Date

  Trustee, Fees - Gary L. Rainsdon                                        1,286.90                 0.00        1,286.90
  Trustee, Expenses - Gary L. Rainsdon                                         39.99               0.00          39.99
  Charges, U.S. Bankruptcy Court                                            350.00                 0.00         350.00
                       Total to be paid for chapter 7 administrative expenses:                 $               1,676.89
                       Remaining balance:                                                      $               3,687.11

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                   Total              Interim           Proposed
                                                                     Requested          Payments          Payment

                                                       None


                     Total to be paid for prior chapter administrative expenses:               $                   0.00
                     Remaining balance:                                                        $               3,687.11




UST Form 101-7-TFR(5/1/2011)
      Case 20-40001-JMM             Doc 49      Filed 04/21/21 Entered 04/21/21 08:57:58                  Desc
                                                  Page 11 of 12


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

             Allowed priority claims are:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                                                      Total to be paid for priority claims:      $              0.00
                                                      Remaining balance:                         $          3,687.11

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $30,597.65 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 12.1 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  1           Michael J Archibald                           26,148.70                     0.00              3,151.00
  2           Capital One Bank (USA), N.A.                       752.05                   0.00                 90.62
  3           Portfolio Recovery Associates,                 1,578.70                     0.00                190.24
              LLC
  4           Resurgent Receivables LLC                      1,297.90                     0.00                156.40
  5           Resurgent Receivables LLC                          820.30                   0.00                 98.85
                          Total to be paid for timely general unsecured claims:                  $          3,687.11
                          Remaining balance:                                                     $              0.00

             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
      paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
      have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                          Total to be paid for tardily filed general unsecured claims:           $               0.00
                          Remaining balance:                                                     $               0.00




UST Form 101-7-TFR(5/1/2011)
    Case 20-40001-JMM            Doc 49      Filed 04/21/21 Entered 04/21/21 08:57:58                Desc
                                               Page 12 of 12


          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                             Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment

                                                      None


                                                Total to be paid for subordinated claims: $                    0.00
                                                Remaining balance:                        $                    0.00




UST Form 101-7-TFR(5/1/2011)
